Exhibit 10.32

 

STANDARD CONSULTING AGREEMENT

Effective Date: January 01, 2016

 

Consultant: General Charles R. Holland, USAF, Retired

 

 

 

 

TASK ORDER # FY16-001

Project No. 9000.6435.0100.000

 

 

A.   Effort and/or Services to be provided by Consultant: 

 

Consultant will provide marketing support for unmanned air vehicle
systems.  Consultant will submit monthly written progress statements to AV
detailing the services provided.

 

In performance of the work under this Task Order and Consultant Agreement, the
Consultant is not permitted to disclose any export-controlled data or furnish
any defense services to non-US persons, unless authorized in advance by the US
Department of State or Department of Commerce.  The Consultant is not permitted
to access any US or other government classified information in the course of
performance of work under this Task Order and Consulting Agreement, unless the
following actions have occurred: (1) AV Security Officer has approved such
access in advance; (2) the Parties have executed the “Consultant Certificate
Regarding Access to and Handling of Classified Information” (Attachment E to the
Consulting Agreement); and (3) and the Consultant has completed all necessary
training.

 

B.   Unless otherwise designated in writing by AV with notice to Consultant, the
AV Task Manager is:         Tim Conver

 

C.   Target Performance Period:         January 01, 2016 through December 31,
2016

 

D.   Rates:

 

Authorized Days:  As required and authorized by AV Task Manager

 

Rate: $4,000 per day 

 

Monthly Retainer:  $8,000 per month

 

Total Not To Exceed Cost:  $98,000 (including expenses)

 

E.   Expenses:

 

Maximum authorized expenses: None

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more.

 

No labor or expense costs above those amounts shown here are to be incurred
without the prior written approval of the AV Task Manager.





AEROVIRONMENT PROPRIETARY INFORMATION

Page 1

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 



F.   SUBMITTING INVOICES:  This practice will support efficient processing and
payment.

 

1.   INVOICES:  Reference shall be made to the correct Task Order No. and
Project No. or Charge No. on all invoices. 

 

2.   PROGESS STATEMENT:  To stay in compliance with the Federal Acquisition
Regulation (FAR), Part 31, each invoice should also be accompanied by a brief
progress statement.

 

3.   Invoices shall be sent to: Accounts Payable Group, AeroVironment, Inc., via
e-mail to acp@avinc.com, and also reference the correct Task Order Number and
your organization’s name in the subject line of the email, or by mail to P.O.
Box 5031, Monrovia, CA  91107.

 

 

 

 

AeroVironment, Inc.

 

General Charles R. Holland, USAF, Retired

 

 

 

 

 

 

/s/ Timothy E. Conver

 

/s/ Charles R. Holland

Signature

 

Signature

 

 

 

Timothy E. Conver

 

Charles R. Holland

Name (Print)

 

Name (Print)

 

 

 

CEO

 

Consultant

Title

 

Title

 

 

 

3/7/16

 

2/3/16

Date

 

Date

 

AEROVIRONMENT PROPRIETARY INFORMATION

Page 2

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------